McLaughlin, J.:
. This appeal is from an order granting a peremptory writ of mandamus directing the police commissioner of the city of New York to place the name of the respondent, a police matron, upon the payrolls of the department at a salary of $1,400 per year.
The relator was appointed in 1896 to the position of a police matron and is still serving as such. ■ Chapter 614 of the Laws of 1899 amended the Greater New York charter by adding to it ten new sections — 312 to 381, both inclusive. They provide for the appointment of a certain number of police matrons who are. to be members of the uniformed police force. Section 315 provides the salary that such matrons shall receive, viz.: “A *835police matron shall receive the same salary as the doorman in the station house to which she may be appointed.”
Section 276 of the charter (Laws of 1897, chap. 378) provided the appointment of doormen of police, who were also members of the uniformed force, not exceeding two in number to each fifty of the total number of patrolmen, and section 299 fixed the salary of each doorman at $1,000 per year. (See, also, Laws of 1901, chap. 466, § 276, as amd. by Laws of 1901, chap. 730, and Laws of 1907, chap. 160; Id. § 299, as amd. by Laws of 1905, chap. 637, and Laws of 1907, chap. 160.) The respondent, since the passage of the act of 1899, has received the same salary as a doorman — $1,000 per year. Chapter 449 of the Laws of 1912, which went into effect on the 16th of April, 1912, amended section 276 of the charter by omitting the words “doormen of police, not exceeding two in number to each fifty of the total number of patrolmen,” and adiling the following at the end of «that section: “ The rank or grade of doormen of police is abolished and the doormen of police now in office shall become and have all the rights and privileges of patrolmen. Time served as doorman shall, for all purposes, count as if served as patrolman.”
The respondent contends that by virtue of the amendment of 1912 her salary has been raised to that of a patrolman who has served an equal length of time, viz., $1,400 per year. This was the view entertained by the court at Special Term in granting an order directing that a peremptory writ of mandamus issue to compel the police commissioner to place her name on the payroll as receiving that amount.
I am clearly of the opinion that the respondent is not entitled to a salary in excess of $1,000 per year. The salary of a doorman, although the position has been abolished, is still preserved by section 299 of the charter, and this is the only provision which entitles her to any salary at all. Section 375 of the charter still provides that a police matron shall receive the same salary as a doorman — not that of a patrolman. Unless this section providing for her salary is in force there is no statute which entitles her to a salary.
In Tyrrell v. Mayor (159 N. Y. 239) the court said: “If a statute which appropriates or authorizes the appropriation of *836money for the. payment of a salary to a public officer or employee is indefinite, so that it is uncertain whether the Legislature intended to devote a larger or a smaller sum to that purpose, the doubt should be resolved by adopting the smaller amount, as the interest of the public, other things being equal, is superior to that of an individual.”
There is nothing in the act of 1912 which indicates in any way an intent of the Legislature to increase the salary of a police matron. The respondent’s contention is based upon the. assumption that the salary of a doorman was increased by that act. This is an erroneous view of the statute. The salary of a doorman was not increased; on the contrary, the position of doorman was abolished-and the doormen were placed in another rank, viz., patrolmen, and as such may be required to do patrol duty.
The order appealed from, therefore, is reversed, with ten dollars costs and disbursements, and the‘motion denied, with ten dollars costs.
Ingraham, P. J., Laughlin, Clarke and Scott, JJ., concurred.
• Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs.